DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-14 are currently pending. 
Claim(s) 8, 11-12 and 14 have been withdrawn. 

Election/Restrictions
Applicant’s election of Species A1 and Species B1 (Claims 1-7, 9-10 and 13) in the reply filed on 08/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0037825, Jikutani et al. in view of US 20110064110, Gerlach et al.
Regarding claims 1 and 13
	Jikutani teaches an imaging system (see laser printer 1000) [Figs. 1 and 45-47, paragraphs 0101 and 0277], comprising: 
an optical apparatus (corresponding to optical scanning apparatus 1010) including a plurality of light emitting elements (corresponding to vertical cavity surface emitting laser VCSEL array 500 comprising a plurality of light emitting parts 100) [Figs. 1-3 and 45-47, paragraphs 0101, 0110, 0283-0284 and 0287-0288]; and 
a processing apparatus (e.g., photoreceptor drum 1030) configured to process a signal output from the optical apparatus (1010) [Fig. 1 and paragraphs 0101-0108], each light emitting element (100) comprising: 
a first reflecting mirror (103) disposed on a substrate (101) [Figs. 3 and 47, paragraph 0121]; 
a resonator (resonator structure formed from layers 104/105/106) provided on the first reflecting mirror (103) [Figs. 3, 6 and 47; paragraphs 0121 and 0133]; and 
a second reflecting mirror (107) provided on the resonator (104/105/106) [Figs. 2-3, 6 and 47; paragraph 0121], 
wherein the first reflecting mirror (103) includes a distributed Bragg reflector (DBR) including a plurality of semiconductor layers [Figs. 6, 31 and 43, paragraphs 0121, 0238 and 0281].
	Jikutani does is silent to the light emitting element comprising a photoelectric conversion layer, wherein the photoelectric conversion layer is disposed in at least one layer of the plurality of semiconductor layers.
Gerlach, similar to Jikutani, teaches a light emitting element (VCSEL device) including an integrated photoelectric layer (corresponding to a light absorbing layer 14 embedded between doped regions of one of the reflecting mirrors thereby forming a photodiode) [Figs. 1-3, paragraphs 0010 and 0030], the photoelectric conversion layer (14) disposed between the semiconductor layers (See stacks 3b and 3c) [Figs. 1-3, paragraphs 0010 and 0014].  The integrated/embedded photoelectric conversion layer providing improved detection characteristics thereby enabling a more accurate measurement [paragraphs 0001-0004].  Further, said structure allowing for a less complex fabrication in conjunction with a reduced thickness of the layer stack [paragraphs 0005 and 0009].
Jikutani and Gerlach are analogous inventions in the field of VCSEL devices.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify each of the light emitting elements in Jikutani to comprise a photoelectric conversion layer embedded within the first/lower reflecting mirror, as in Gerlach, in order to improve the detection characteristics thereby enabling a more accurate measurement [Gerlach, paragraphs 0001-0004].  Further, it would have been obvious to one of ordinary skill in the art to modify to include the photoelectric conversion layer of Gerlach as such enables a less complex fabrication in conjunction with a reduced thickness of the layer stack [Gerlach, paragraphs 0005 and 0009].
The above combination results in the claimed photoelectric conversion apparatus having plural photoelectric conversion element.
Regarding claim 2
Modified Jikutani teaches the photoelectric conversion element as set forth above, wherein an optical film thickness L of the resonator (104/105/106) satisfies a condition expressed by inequality (1) [see Jikutani, paragraph 0133], 
                
                    
                        
                            3
                        
                        
                            8
                        
                    
                     
                    λ
                    0
                    +
                     
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    λ
                    0
                     
                    ≤
                    L
                     
                    ≤
                    
                        
                            5
                        
                        
                            8
                        
                    
                     
                    λ
                    0
                    +
                     
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    λ
                    0
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    1
                    )
                
            
 (m is an integer equal to or larger than 0) . . . (1), 
where λ0 represents a wavelength to which sensitivity is maximized when a sensitivity characteristic is acquired with respect to the photoelectric conversion element (the resonator is designed to have an optical thickness of λ, wherein the photoluminescence (PL) wavelength of the active layer 105 is designed to be 772 nm, which is 8 nm shorter than the resonance wavelength, 780 nm, of the resonator structure) [Jikutani, paragraph 0133].
Regarding claim 3
Modified Jikutani teaches the photoelectric conversion element as set forth above, wherein an optical film thickness L of the resonator (104/105/106) satisfies a condition expressed by inequality (2) (the resonator is designed to have an optical thickness of λ, wherein the photoluminescence (PL) wavelength of the active layer 105 is designed to be 772 nm, which is 8 nm shorter than the resonance wavelength, 780 nm, of the resonator structure) [Jikutani, paragraph 0133].

                
                    
                        
                            7
                        
                        
                            8
                        
                    
                     
                    λ
                    0
                     
                    ≤
                    L
                     
                    ≤
                    
                        
                            9
                        
                        
                            8
                        
                    
                    λ
                    0
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    2
                    )
                
            
Regarding claim 4
Modified Jikutani teaches the photoelectric conversion element as set forth above, wherein the optical film thickness L of the resonator (104/105/106) satisfies a condition expressed by inequality (3) (the resonator is designed to have an optical thickness of λ, wherein the photoluminescence (PL) wavelength of the active layer 105 is designed to be 772 nm, which is 8 nm shorter than the resonance wavelength, 780 nm, of the resonator structure) [Jikutani, paragraph 0133].
                
                    
                        
                            3
                        
                        
                            8
                        
                    
                     
                    λ
                    0
                     
                    ≤
                    L
                     
                    ≤
                    
                        
                            5
                        
                        
                            8
                        
                    
                    λ
                    0
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    3
                    )
                
            
Regarding claim 5
Modified Jikutani teaches the photoelectric conversion element as set forth above, wherein the second reflecting mirror (107) is a DBR including a plurality of layers [Jikutani, Figs. 6, 31 and 43, paragraphs 0121, 0238 and 0281, and wherein the plurality of layers includes a plurality of pairs each including a first layer (107a) and a second layer (107b) having a different refractive index from a refractive index of the first layer (107a) [Jikutani, paragraph 0309].
Regarding claim 7
Modified Jikutani teaches the photoelectric conversion element as set forth above, wherein the DBR including the plurality of semiconductor layers (corresponding to lower semiconductor DBR 103) includes a plurality of pairs each including a first semiconductor layer (corresponding to high refractive index layers) and a second semiconductor layer (corresponding to low refractive index layers) having a different refractive index from a refractive index of the first semiconductor layer [Jikutani, Figs. 31 and 43, paragraphs 0238 and 0281], and 
With regards to the limitation “wherein the photoelectric conversion layer is provided by replacing a part of the first semiconductor layer and the second semiconductor layer in at least one pair among the plurality of pairs”, modified Jikutani teaches that the photoelectric conversion layer (14) is embedded into the lower DBR (see DBS regions 3b and 3c of Gerlach) including semiconductor layers of different refractive index [Gerlach, Figs. 1-3, paragraphs 0010, 0014, 0023 and 0030].  As seen in Jikutani, the thicker optical thickness is interchangeable between the first and second semiconductor layers.  Accordingly, one of ordinary skill would have found obvious to choose from the available semiconductor layers within the first DBR, any of which can have the thicker optical thickness, to combine with the photoelectric conversion layer (14).
Since applicant has not disclosed that the claimed positioning of the photoelectric conversion layer within the lower/first reflecting structure solves any stated problem or is for any particular purpose, absent persuasive evidence that the particular structure is essential and/or significant, replacing a part of the first semiconductor layer and the second semiconductor layer in at least one pair with the photoelectric conversion layer would be an obvious matter of design choice to one ordinarily skilled in the art (see MPEP § 2144.04).
Regarding claim 9
Modified Jikutani teaches the photoelectric conversion element as set forth above, wherein the DBR including the plurality of semiconductor layers (corresponding to lower semiconductor DBR 103) includes a plurality of pairs each including a first semiconductor layer (corresponding to high refractive index layers 103b) and a second semiconductor layer (corresponding to low refractive index layers 103a) having a different refractive index from a refractive index of the first semiconductor layer [Jikutani, Figs. 31 and 43, paragraphs 0238 and 0281], wherein, in at least one pair among the plurality of pairs (103b/103a), the first semiconductor layer (103b) has an optical film thickness thicker than an optical film thickness of λ0/4 where λ0 is a wavelength to which sensitivity is maximized when a sensitivity characteristic is acquired with respect to the photoelectric conversion element [Jikutani, Figs. 31 and 43, paragraphs 0238 and 0281].
With regards to the limitation “wherein the photoelectric conversion layer is provided by replacing a part of the first semiconductor layer having the optical film thickness thicker than the optical film thickness of λ0/4”, modified Jikutani teaches that the photoelectric conversion layer (14) is embedded into the lower DBR (see DBS regions 3b and 3c of Gerlach) including semiconductor layers of different refractive index [Gerlach, Figs. 1-3, paragraphs 0010, 0014, 0023 and 0030].  As seen in Jikutani, the thicker optical thickness is interchangeable between the first and second semiconductor layers.  Accordingly, one of ordinary skill would have found obvious to choose from the available semiconductor layers within the first DBR, any of which can have the thicker optical thickness, to combine with the photoelectric conversion layer (14).
Since applicant has not disclosed that the claimed positioning of the photoelectric conversion layer within the lower/first reflecting structure solves any stated problem or is for any particular purpose, absent persuasive evidence that the particular structure is essential and/or significant, replacing a part of the first semiconductor layer with the photoelectric conversion layer would be an obvious matter of design choice to one ordinarily skilled in the art (see MPEP § 2144.04).
Regarding claim 10
Modified Jikutani teaches the photoelectric conversion element as set forth above, wherein the photoelectric conversion layer (corresponding to the light absorption layer 20) is disposed at an anti-node of a light intensity distribution generated in the photoelectric conversion element (the light absorption layer 14 is embedded in the lower/first DBR structure) [Jikutani, Fig. 51 and Paragraphs 0309-0310; Gerlach, Figs. 1-3, paragraphs 0010, 0014 and 0030].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0037825, Jikutani et al. in view of US 2011/0064110, Gerlach et al. as applied to claims 1-5, 7, 9-10 and 13 above, and further in view of US 2014/0247853, Deppe.
Regarding claim 6
Modified Jikutani teaches the photoelectric conversion element as set forth above, wherein the second (Top DBR 107) reflecting mirror comprises a DBR [Jikutani, paragraph 0121].
Modified Jikutani does not teach the second reflecting mirror includes a metallic film, and wherein the metallic film includes a single layer or a plurality of layers
	Deppe, similar to modifies Jikutani, teaches a VCSEL device comprising a first and second reflecting mirror [Abstract], wherein the upper DBR can be replaced with other mirror schemes, such as combined with dielectric or metal layers [paragraph 0036].
Modified Jikutani and Deppe are analogous inventions in the field of VCSEL devices.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to replace the second DBR of modified Jikutani with a metallic film because Deppe shows that these two top reflecting elements were functional equivalent structures at the time the invention was made [MPEP 2144.06].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721